Title: To James Madison from John Quincy Adams, 24 December 1815
From: Adams, John Quincy
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Ealing near London
                            24h. Decbr. 1815.
                        
                    
                    The Pamphlet which I do myself the honour of transmitting to you with this Letter was some time since sent me by its author, with the request that I would forward it to you. This Gentleman who resides at Berlin and is Librarian to the King of Prussia is by birth a Spaniard. His Father was formerly in high diplomatic Office as Minister of Spain successively at several European Courts.
                    Nearly two years since he wrote me a Letter relating to me some of the particulars of his life, and expressing an earnest wish to remove to the United States and settle there for the remainder of his days. His opinions and the course of life which he had adopted were so much at variance with the predominating prejudices and establishments of his Country, that he had voluntarily quitted it and in seeking a condition congenial to his own temper and disposition had somehow or other alighted upon that in which he was then and yet is situated. It was not however adapted to give him contentment, and he was anxious to go to America; but it was necessary that he should find some situation which would furnish him the means of subsistance and although he was a man of Letters and of science I knew of none which would secure to him the comfortable station which he expected

to find, particularly as among the multitude of his acquirements he was not master of our Language. In my answer to his Letter I therefore dissuaded him from his project of going to the United States, and I have not heard from him directly upon that subject again.
                    From the manuscript additions to the Copy of the Pamphlet which he has addressed to you and from some intimations in his Letter to me which accompanied it I think it probable that he has not altogether abandoned the design, but in the mean time he has employed his leisure in attacking the writings of an author who has recently acquired great celebrity in France.
                    I have not felt obliged to decline complying with his request of forwarding to you the enclosed Copy of his Work; but I thought it proper at the same time to mention to you these particulars relating to him, that you may be apprized of his situation and purposes in case you should think proper to take any notice of his offering. I have the honour to be with great Respect Sir Your very humble & obedt. Servt.
                    
                        
                            John Quincy Adams.
                        
                    
                